THE THIRTEENTH COURT OF APPEALS

                                   13-18-00346-CV


                                  Roberto Aleman
                                        v.
                        Gyro Plus LLC and Mohammad Arami


                                  On Appeal from the
                      98th District Court of Travis County, Texas
                         Trial Cause No. D-1-GN-15-000859


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed. The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are adjudged against

appellant.

      We further order this decision certified below for observance.

January 14, 2021